DYKMAN, J.
This is an appeal from a judgment entered upon the verdict of a jury against the defendant in favor of the plaintiff for $150, and from an order denying the motion for a new trial upon the minutes of the. court. The appeal is based upon the exception to the judge’s charge, to the admission of improper testimony, and the denial of the motion for a new trial. These cases have now become familiar, and we have examined all these questions, and find no error. The questions involved were questions of fact for the jury, and the verdict is supported by evidence. The judgment and order should be affirmed, with costs.